              Case 5:18-md-02827-EJD Document 575 Filed 12/02/20 Page 1 of 9



1    JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
2    Civil Division
3    DANIEL J. FEITH
     Deputy Assistant Attorney General
4    GUSTAV W. EYLER
     Director
5    ARTURO DECASTRO
     Trial Attorney
6    Consumer Protection Branch
7    Civil Division
     U.S. Department of Justice
8    P.O. Box 386
     Washington, DC 20044-0386
9    Telephone: (202) 353-3940
     Fax: (202) 514-8742
10   arturo.a.decastro@usdoj.gov
11
     Counsel for the United States
12

13                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
14

15

16    IN RE: APPLE, INC. DEVICE                       Case No. 5:18-md-02827-EJD
      PERFORMANCE LITIGATION,
17
                                                      STATEMENT OF INTEREST
18    This Document Relates to:                       OF THE UNITED STATES
      ALL ACTIONS
19                                                    Judge: Hon. Edward J. Davila
                                                      Courtroom: 4, 5th Floor
20                                                    Date: December 4, 2020
                                                      Time: 10:00 A.M.
21

22

23
             In accordance with the Class Action Fairness Act of 2005 (“CAFA”), the United States
24

25   submits this brief Statement of Interest regarding the proposed class action settlement in this

26   matter. The United States does not raise an objection to the proposed settlement itself, but
27   respectfully urges the Court to closely examine the attorneys’ fee request in light of Ninth Circuit
28

     Statement of Interest of the United States       1
              Case 5:18-md-02827-EJD Document 575 Filed 12/02/20 Page 2 of 9



1    case law and the numerous objections filed by class members. While the United States does not
2    share the participants’ close knowledge of this litigation, class counsel’s request for more than
3
     $87 million in fees is difficult to square with prior precedent and the Ninth Circuit’s typical
4
     benchmark in megafund cases. Because a windfall for the attorneys in this matter would work to
5
     the direct detriment of class members, the United States asks the Court, on behalf of unnamed
6

7    consumer plaintiffs, to take a close, second look at the lodestar analysis and the factors relating

8    to a reasonable percentage-of-the-fund cross check.

9                                  INTEREST OF THE UNITED STATES
10           Congress has authorized the Attorney General to send “any officer of the Department of
11
     Justice . . . to any State or district in the United States to attend to the interests of the United
12
     States in a suit pending in a court in the United States.” 28 U.S.C. § 517. CAFA requires class
13
     action defendants to notify the Attorney General and state officials of proposed class action
14

15   settlements, a duty that contemplates a role in the settlement-approval process for the Attorney

16   General. 28 U.S.C. § 1715. While the CAFA notice provision does not expressly grant specific

17   authority or impose explicit obligations upon federal or state officials, 28 U.S.C. § 1715(f), the
18
     Act’s legislative history shows that Congress intended the notice provision to enable public
19
     officials to “voice concerns if they believe that the class action settlement is not in the best
20
     interest of their citizens.” The Class Action Fairness Act of 2005, S. Rep. No. 109-14, at 5
21
     (2005) (“S. Rep.”). Congress expected that CAFA notifications would “provide a check against
22

23   inequitable settlements” and “deter collusion between class counsel and defendants to craft

24   settlements that do not benefit injured parties.” S. Rep. at 35.
25           The United States has a substantial interest in protecting consumers from harm. Through
26
     the Department of Justice’s Consumer Protection Branch, the United States routinely litigates on
27
     behalf of consumer interests and has relevant experience in bringing consumer harm to light and
28

     Statement of Interest of the United States          2
              Case 5:18-md-02827-EJD Document 575 Filed 12/02/20 Page 3 of 9



1    crafting appropriate remedies. The Consumer Protection Branch’s work has included filing
2    statement of interests concerning the structure of class action settlements and attorneys’ fees
3
     awards. See e.g., In re Dial Complete Marketing and Sales Practices Litigation, Case No. 1:11-
4
     md-2263-SM (D. N.H. May 13, 2019)(Dkt. 249); Cowen vs. Lenny & Larry’s, Inc., Case No.
5
     1:17-CV-01530 (N.D. Ill. Feb. 15, 2019)(Dkt. 103).
6

7                                                 BACKGROUND

8            On July 2, 2018, the plaintiffs filed a class action against Apple Inc., alleging, among

9    other things, that several iPhone models were defective due to unexpected power-offs and
10   Apple’s introduction of a performance management feature into the iOS 10.2.1 and iOS 11.2
11
     operating systems of the devices to avoid the power-offs. Dkt. 145. During the litigation, the
12
     Court dismissed certain of the plaintiffs’ claims. The parties subsequently reached a proposed
13
     settlement to resolve plaintiffs’ remaining claims. Dkt. 416.
14

15           Generally, the proposed settlement provides that each member of the settlement class

16   would receive at least $25 for each iPhone the member owned. Dkt. 416 at 11-12. The proposed

17   settlement establishes a minimum settlement amount of $310 million from which the settlement
18
     class would receive compensation, and permits class counsel to seek attorneys’ fees and
19
     litigation expenses payable from the same fund. Id. at 12. On August 26, 2020, class counsel
20
     filed a motion asking the Court to grant final approval of the parties’ proposed settlement. Dkt.
21
     470. That same day, class counsel also filed a motion asking the Court to award attorneys’ fees
22

23   in the amount of $87,730,000, or 28.3 percent of the $310 million minimum settlement amount,

24   as well as reimbursement of $995,244.93 in litigation expenses. Dkt. 468. Class counsel
25   calculated the fee request using the lodestar method, applying a 2.42 multiplier to a $36 million
26
     lodestar amount.
27

28

     Statement of Interest of the United States        3
              Case 5:18-md-02827-EJD Document 575 Filed 12/02/20 Page 4 of 9



1            In response to class counsel’s motion for attorneys’ fees, dozens of settlement class
2    members and the defendant filed objections denouncing the requested fees as excessive. See
3
     Dkts. 522 at 8, 17-18 (defendant’s objection citing class member objections); 523. The objectors
4
     argued, inter alia, that the requested fees exceed the Ninth Circuit’s typical 25 percent
5
     benchmark for a reasonable attorneys’ fees award in cases alleging economic injury, would
6

7    provide an unfair windfall to class counsel, and would significantly reduce the amount of the

8    settlement class’ recovery under the settlement. See Dkt. 522 at 15-17; 523 at 3-4, 10-14.

9    Moreover, according to objectors, class counsel miscalculated the requested fees by relying on
10   an erroneous risk multiplier methodology, and failed to provide adequate substantiation in
11
     support of their request. See Dkts. 522 at 9-20; 523 at 15-23.
12
                                                  ARGUMENT
13
     I.      Legal Standard.
14

15           “Where a settlement produces a common fund for the benefit of the entire class, courts

16   have discretion to employ either the lodestar method or the percentage-of-recovery method.” In

17   re Bluetooth Headset Products Liability Litigation, 654 F.3d 935, 942 (9th Cir. 2011) (citing In
18
     re Mercury Interactive Corp., 618 F.3d 988, 992 (9th Cir. 2010)). Courts must exercise this
19
     discretion so as to achieve a reasonable result. Id. (citing In re Coordinated Pretrial
20
     Proceedings, 109 F.3d 602, 607 (9th Cir. 1997)). The Court has “an independent obligation to
21
     ensure that the [attorneys’ fee] award, like the settlement itself, is reasonable.” Id. at 941. As
22

23   noted in objections to class counsel’s request for attorneys’ fees, courts in the Ninth Circuit

24   typically calculate 25 percent of the settlement fund as the “benchmark” for a reasonable
25   attorneys’ fee award in class-action matters. See Six (6) Mexican Workers v. Ariz. Citrus
26
     Growers, 904 F.2d 1301, 1311 (9th Cir. 1990); Paul, Johnson, Alston & Hunt v. Graulty, 886
27
     F.2d 268, 272 (9th Cir. 1989).
28

     Statement of Interest of the United States         4
              Case 5:18-md-02827-EJD Document 575 Filed 12/02/20 Page 5 of 9



1    II.     The Court Should Closely Examine Class Counsel’s Fee Request to Avoid an Unjust
             Windfall.
2

3             The objections concerning class counsel’s lodestar analysis raise serious concerns about

4    whether the requested fees would yield a financial windfall to class counsel to the detriment of

5    the settlement class. Class counsel represents that numerous legal professionals from a wide
6    assortment of law firms spent more than 68,000 hours pursuing this case. Dkt. 522 at 7. Class
7
     counsel states that this effort resulted in a lodestar of $36 million, and that even this significant
8
     sum should be increased by a multiplier of 2.4 to $87 million. Dkt. 550 (Pl. Reply) at 13. That
9
     figure represents 28.3 percent of the total fund. Class counsel argues that this amount is
10

11   reasonable, representing only a “modest” increase above typical Ninth Circuit benchmark for

12   reasonable attorneys’ fees of 25 percent. Id. at 4-6. But there are good reasons to question that

13   conclusion.
14
             First, this is not a typical case—it is a megafund case where it is not clear that a
15
     percentage-of-fund benchmark results in a reasonable fee, or even a reliable cross-check. See
16
     Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048 (9th Cir. 2002). As the Ninth Circuit has
17
     stated, “where awarding 25% of a ‘megafund’ would yield windfall profits for class counsel in
18

19   light of the hours spent on the case, courts should adjust the benchmark percentage or employ the

20   lodestar method instead.” Bluetooth Headset, 654 F.3d at 942–43 (citing Six (6) Mexican

21   Workers, 904 F.2d at 1311; In re Prudential Ins. Co. America Sales Practice Litig. Agent
22
     Actions, 148 F.3d 283, 339 (3d Cir. 1998)). As the settlement amount increases to “megafund”
23
     status, a percentage of that amount becomes a number untethered to any rational basis for
24
     awarding fees. See In re Prudential Ins., 148 F.3d at 339 (“[I]n many instances the increase [in
25

26   recovery] is merely a factor of the size of the class and has no direct relationship to the efforts of

27   counsel.”).

28

     Statement of Interest of the United States         5
              Case 5:18-md-02827-EJD Document 575 Filed 12/02/20 Page 6 of 9



1            The pending settlement here sets up a true megafund worth hundreds of millions of
2    dollars. The size of the fund means that any simple percentage fee calculation will be
3
     impressively large. In evaluating attorneys’ fee requests in such a case, “courts cannot rationally
4
     apply any particular percentage—whether 13.6 percent, 25 percent or any other number—in the
5
     abstract, without reference to all the circumstances of the case.” Vizcaino, 290 F.3d at 1048
6

7    (quoting In re Wash. Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1298 (9th Cir. 1994)).

8    Those relevant circumstances include the results achieved for the class, litigation risk, burdens to

9    counsel given the length of the representation, and the complexity of the issues. See Six (6)
10   Mexican Workers, 904 F.2d at 1311; Vizcaino, 290 F.3d at 1048-50. Examination of such
11
     circumstances, while specific to the facts of each case, often result in attorneys’ fee awards
12
     significantly below the 25 percent benchmark in the megafund context. See, e.g., In re High-
13
     Tech Emp. Antitrust Litig., 2015 WL 5158730, at *12-13 (N.D. Cal. Sept. 2, 2015) (“Although
14

15   the benchmark in the Ninth Circuit for common fund cases is 25%, a percentage recovery of

16   9.8% or 10.5% is far from unreasonable for a settlement of this size.”); Gutierrez v. Wells Fargo

17   Bank, N.A., 2015 WL 2438274, at *5 (N.D. Cal. May 21, 2015)(rejecting 25% of $203 million
18
     and awarding only 9% of the fund); Alexander v. FedEx Ground Package Sys., Inc., 2016 WL
19
     3351017, at *2-3 (N.D. Cal. June 15, 2016) (awarding 16.4% as “consistent with the higher end
20
     of awards in megafund cases”); In re Charles Schwab Corp. Secs. Litig., 2011 WL 1481424, at
21
     *8 (N.D. Cal. Apr. 19, 2011) (awarding attorneys’ fees of 9.25% of $235 million fund).
22

23           Second, even if this were a typical case where application of the 25 percent benchmark

24   was appropriate, the requested fees of 28.3 percent of the total fund still seem excessive, as the
25   3.3 percentage point bump above the benchmark equates to around $10 million by itself. As the
26
     Ninth Circuit has noted, “[i]f the lodestar amount overcompensates the attorneys according to the
27
     25% benchmark standard, then a second look to evaluate the reasonableness of the hours worked
28

     Statement of Interest of the United States        6
              Case 5:18-md-02827-EJD Document 575 Filed 12/02/20 Page 7 of 9



1    and rates claimed is appropriate.” Bluetooth Headset, 654 F.3d at 945 (quoting In re Coordinated
2    Pretrial Proceedings, 109 F.3d at 607). That second look is all the more important where, as
3
     class counsel acknowledges here, the excess millions ultimately would reduce the amount paid to
4
     class members allegedly harmed by the defendant’s conduct. Dkt. 550 (Pl. Reply) at 4.
5
             To avoid a potential windfall to class counsel at the expense of unnamed class members,
6

7    the United States respectfully urges the Court to examine closely, in the context of its own

8    extensive experience with the case, the attorneys’ fees request and underlying documentation

9    provided by class counsel. Even where a settlement provides real value to the class, courts must
10   also ensure that the attorneys’ fee award is reasonable. See Bluetooth Headset, 654 F.3d at 941.
11
     A second look to evaluate attorney hours, rates, and the claimed lodestar multiplier is especially
12
     appropriate here, where small changes to the calculation necessarily would lead to large amounts
13
     of money being shifted between the attorneys and consumer plaintiffs.
14

15           Class counsel discounts arguments such as these, raised by numerous objectors on the

16   docket, as the contentions of disingenuous professionals or the position of a tiny minority of the

17   sizable class. Dkt. 550 at 4-6. But the simple fact is that most consumer class members in this
18
     case and others like it do not have the time or the knowledge of legal process to file objections.
19
     Even a relatively small percentage of objectors is meaningful in a class action, and the objections
20
     raised here are serious. Class counsel’s proposed multiplier would more than doubles the
21
     requested fees above the lodestar number and result in an award millions of dollars above the
22

23   Ninth Circuit benchmark, even assuming that benchmark were appropriate in a megafund case

24   such as this. On its face, the fee request does not seem reasonable.
25   //
26
     //
27
     //
28

     Statement of Interest of the United States        7
              Case 5:18-md-02827-EJD Document 575 Filed 12/02/20 Page 8 of 9



1                                                 CONCLUSION
2            For the foregoing reasons, and in light of numerous objections filed by class members,
3
     the United States respectfully urges the Court to closely examine the attorneys’ fee request in
4
     this megafund matter to prevent any unreasonable windfall award to plaintiffs’ counsel.
5

6

7    December 2, 2020                                 Respectfully submitted,

8                                                     JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General
9
                                                      DANIEL J. FEITH
10                                                    Deputy Assistant Attorney General
11
                                                      GUSTAV W. EYLER
12                                                    Director
                                                      Consumer Protection Branch
13
                                                      s/Arturo DeCastro
14
                                                      ARTURO DECASTRO
15                                                    Trial Attorney
                                                      Consumer Protection Branch
16                                                    Department of Justice, Civil Division
                                                      P.O. Box 386
17                                                    Washington, D.C. 20044
                                                      202-353-3940
18
                                                      arturo.a.decastro@usdoj.gov
19
                                                      Counsel for the United States
20

21

22

23

24

25

26

27

28

     Statement of Interest of the United States       8
              Case 5:18-md-02827-EJD Document 575 Filed 12/02/20 Page 9 of 9



1                                       CERTIFICATE OF SERVICE
2            I certify that on this 2nd day of December, 2020, I electronically filed the foregoing with
3
     the Clerk of the Court for the United States District Court for the Northern District of California
4
     using the CM/ECF system. All counsel will be notified through that system.
5

6                                                          s/Arturo DeCastro
7                                                          Arturo DeCastro
                                                           Trial Attorney
8                                                          Consumer Protection Branch

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Statement of Interest of the United States        9
